                    IN THE IOWA DISTRICT COURT FOR DELAWARE COUNTY

                                  Case Number: LACV008683

FARMERS SAVINGS BANK; MARK WHITE; )
and MICHAEL FUNKE                 ) ACCEPTANCE OF SERVICE
Plaintiff(s),                     ~

V.

AMTRUST NORTH AMERICA and WESCO
INSURANCE COMPANY,
Defendant(s),
                                                               ,

                                                               ►'s:




Service of the foregoing, ORIGINAL NOTICE, PETITION ET AL, is hereby accepted as provided by the
law for the WESCO INSURANCE COMPANY, defendant named herein, the 12th of February, 2020.
                i
                                         Commissioner of Insurance

                                                 ~-•`~°''^'~'-~
                                         Doug Ommen




          ~
                                                                                            1
              ,                                                                                 i
         Case 6:20-cv-02017-MAR Document 1-1 Filed 03/06/20 Page 1 of 27
                E-FILED 2020 FEB 05 4:35 PM DELAWARE - CLERK OF DISTRICT COURT




             IN THE IOWA DISTRICT COURT IN AND FOR DELAWARE COUNTY

  FARMERS SAVINGS BANK; MARK                          Case No.
  WHITE; and MICHAEL FUNKE,

        Plaintiffs,                                   ORIGINAL NOTICE

  vs.

  AMTRUST NORTH AMERICA AND
  WESCO INSURANCE COMPANY,

        Defendants.

TO THE ABOVE-NAMED DEFENDANTS:
       You are hereby notified that a Petition has been filed in the office of the Clerk of this Court
naming you as the Defendants in this action, a copy of which Petition is attached to this Notice.
The names and address of the attorneys for the Plaintiffs are Matthew L. Preston and Cara L.
Roberts, Brady Preston Gronlund PC, 2735 First Avenue SE, Cedar Rapids, IA 52402. The
attorneys' telephone number is 319-866-9277; facsimile number 319-866-9280.
       You must serve a Motion or Answer within 20 days affter service of this Original Notice
upon you and, within a reasonable time thereafter, file your Motion or Answer with the Clerk of
Court for Delaware County, at the county courthouse in Manchester, Iowa. If you do not, judgment
by default may be rendered against you for the relief demanded in the Petition.
        This case has been filed in a county that uses electronic filing. You must register to efile
through the Iowa Judicial Branch website at http://www.iowacourts.state.ia.us/Efile and obtain a
login and password for the purposes of filing and viewing documents in your case and for receiving
service and riotices from the Court.
        For general rules and information on electronic filing, refer to the Iowa Court Rules
Chapter 16 Pertaining to the Use of the Electronic Document Management System, available on
the Iowa Judicial Branch website. For Court rules on the Protection of Personal Privacy in Court
filings, refer to Division VI of Iowa Court Rules Chapter 16. If you 'are unable to proceed
electronically, you must receive permission from the Court to file in paper. Contact the Clerk of
Court in the county where the Petition was filed for more information on being excused from
electronic filing.
       If you need assistance to participate in court due to a disability, call the disability
coordinator at (319) 398-3920. Persons who are hearing or speech impaired may call Relay Iowa
TTY (1-800-735-2942). Disability coordinators cannot provide legal service.
 IMPORTANT: YOU ARE ADVISED TO SEEK LEGAL ADVICE AT ONCE TO PROTECT
                          YOUR INTERESTS.




        Case 6:20-cv-02017-MAR Document 1-1 Filed 03/06/20 Page 2 of 27
              E-FILED 2020 FEB 06 9:22 AM DELAWARE - CLERK OF DISTRICT COURT




STATE OF IOWA JUDICIARY                                                      °ase"°.    LACV008683
                                                                             county     Delaware
Case Title    FSB ET AL VS AMTRUST ET AL

    THIS CASE HAS BEEN FILED IN A COUNTY THAT USES ELECTRONIC FILING.
Therefore, unless the attached Petition and Original Notice contains a hearing date for your appearance, or unless you obtain an
exemption from the court, you must file your Appearance and Answer electronically.


You must register through the lowa Judicial Branch website at httD://www.iowacourts.state.ia.us/Efile and obtain a log in and
password for the purposes of filing and viewing documents on your case and of receiving service and notices from the court.


FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING, REFER TO THE IOWA COURT RULES CHAPTER
16 PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEM:
httr)://www.lowacourts.state.1a.us/Efile


FOR COURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO DIVISION VI OF IOWA
COURT RULES CHAPTER 16: http://www.iowacourts.state.ia.us/Efile




Scheduled Hearing:




If you require the assistance of auxiliary aids or services to participate in court because of a disability, immediately call your district
ADA coordinator at (319) 833-3332 .(If you are hearing impaired, call Relay lowa TTY at 1-800-735-2942.)

Date tssued   02/06/2020 09:22:21 AM




District C/erk of Delaware                    County

/s/ Linda Harvey




   Case 6:20-cv-02017-MAR Document 1-1 Filed 03/06/20 Page 3 of 27
                  E-FILED 2020 FEB 05 4:35 PM DELAWARE - CLERK OF DISTRICT COURT




             IN THE IOWA DISTRICT COURT IN AND FOR DELAWARE COUNTY


 FARMERS SAVINGS BANK, MARK E.                           No. LACV
 WHITE, arid MICHAEL J. FUNKE,

         Plaintiffs,                                     PETITION AT LAW

 vs.

 AMTRUST NORTH AMERICA, INC. and
 WESCO INSURANCE COMPANY,

         Defendants.
            i

        Plaintiffs, Farmers Saving Bank, Mark E. White, and Michael J. Funke, for their Petition

at Law agairist Defendants, AmTrust North America, Inc. and Wesco Insurance Company, state:

                                           THE PARTIES

        1.         Plaintiff Farmers Savings Bank ("FSB") is an Iowa banking corporation, which is

headquartered in Colesburg, Delaware County, Iowa.

        2.         Plaintiff Mark E. White ("White") is a citizen and resident of Iowa and was (and

remains) employed by and served as a Director and President of FSB during all relevant times in
              i

this matter. '

        3. ! Plaintiff Michael J. Funke ("Funke") is a citizen and resident of Iowa and was (and

remains) employed by and served as a loan officer and Senior Vice President of FSB during all

relevant times in this matter.
              ;

        4.    - AmTrust North America, Inc. ("AmTrust") does business in and writes policies of

insurance in!the state of Iowa. AmTrust is incorporated under the laws of the state of Delaware

and has its home office in New York, New York.




       Case 6:20-cv-02017-MAR Document 1-1 Filed 03/06/20 Page 4 of 27
            ;E-FILED 2020 FEB 05 4:35 PM DELAWARE - CLERK OF DISTRICT COURT




       5. , Wesco Insurance Company ("Wesco") does business in and writes policies of

insurance in~ the state of Iowa. Wesco is incorporated under the laws of the state of Delaware and

has its home office in New York, New York.

       6.       Upon information and belief, AmTrust issues insurance policies through

subsidiaries;~ such as Wesco, and AmTrust makes coverage determinations on behalf of itself and

those subsidiaries, such as Wesco.

                                 GENERAL ALLEGATIONS

                             Jodene Puff s History with Plaintiffs

       7.   ' Jodene Puff's ("Puff') banking relationship with FSB began in or around 2005,

when FSB issued the first of multiple loans to Puff which were secured by various properties and

equipment. 'Funke was the primary loan officer from FSB that worked with Puff throughout the
            ,


duration of FSB's lending relationship with Puff. White was the President of FSB throughout the

duration of FSB's lending relationship with Puff.

       8.   , By May 2012, Puff had been in default on various loans with FSB since 2009 and

in a significant amount.
            ~


       9.       Puff filed for Chapter 11 bankruptcy in 2012 but was not able to obtain court

approval of , her reorganization plan, at which time FSB and Puff reached a settlement (the

"Settlement"), which included Puff's voluntary dismissal of her bankruptcy Petition, an

Agreement of Voluntary Foreclosure and updated arrangements for addressing Puff s outstanding

amounts owed. The Agreement for Voluntary Foreclosure included a full release of FSB and FSB's

employees by Puff from any claims arisirig from all matters occurring on or before June 27, 2012.

Even after the Settlement, Puff could not satisfy her obligations to FSB, which ultimately led to

Puff's eviction from the property securing her loans.




                                                2




      Case 6:20-cv-02017-MAR Document 1-1 Filed 03/06/20 Page 5 of 27
              ,E-FILED 2020 FEB 05 4:35 PM DELAWARE - CLERK OF DISTRICT COURT




        10.       Before and after the Settlement, Puff exchanged a great deal of correspondence and

communications with FSB and Funke, directly and through their counsel. The scope of these

communications included regular business communications about Puffl s loans, a range of

proposals from Puff regarding arrangements that she purported would address deficiencies and

defaults, various complaints about her situation, requests for Funke and FSB to return property

and/or money to her, and more.

        11. i The tone of the communications, which FSB understood to include threats by Puff,

became strained to the point that in 2013, FSB's attorney sent correspondence to Puff's counsel

requesting that all communications from and on behalf of Puff should only be sent to FSB's

attorney and;not directly to any FSB employees.
            ~
       12. ; In 2016, Puffls newest attorney sent a letter addressed to White at FSB. A copy of

the August 29, 2016 letter from Puffls counsel (the "Puff Letter") is attached to this Petition as

Exhibit A. The Puff Letter makes allegations concerning Puffls history with FSB and Funke,

including allegations certain banking regulations had been violated, without specifically

identifying any purported facts that allegedly violated any of the listed regulations. Similarly,

although the~ Puff Letter infers that actions of FSB and Funke were wrongful, the Puff Letter fails

to specifically identify any purported facts or actions as wrongful. The Puff Letter ends by offering
              ,
"FSB the opportunity to discuss and resolve these matters, and to provide Ms. Puffrestitution."

       13.        Puff also signed and sent letters almost identical to the Puff Letter to the Federal
              ~
Deposit Insurance Corporation ("FDIC"), Consumer Financial Protection Bureau and the Iowa

Division of Banking. Puff's version of the letter sent to these regulators included a request for

"restitution due to the significant loss of income, assets, and time."




                                                   3


      Case 6:20-cv-02017-MAR Document 1-1 Filed 03/06/20 Page 6 of 27
              E-FILED 2020 FEB 05 4:35 PM DELAWARE - CLERK OF DISTRICT COURT




        14.     FSB recognized the Puff Letter and letters to regulators as a continuation of Puff's

attempts to regain loan-related money and property. FSB's counsel responded to the Puff Letter

(the "October 2016 Response") by acknowledging, in relevant part, that Puff signed a Release

relating to any FSB actions taken before June 27, 2012 and that the information in the Puff Letter

merely reflects Puff's history of failing to meet her obligations to FSB and Funke's consistent

efforts to ensure that the bank's position remained as secure as possible.

       15. , As a result of Puffls letter to the FDIC, the FDIC made an inquiry into Puffls

allegations and ultimately took no action and found no misconduct by FSB.

       16.     FSB then heard nothing more from Puff or her counsel until the June 2018 Petition

filed by Puff (the "Puff Petition" attached to this Petition as Exhibit B), which named FSB, White

and Funke as Defendants. The Puff Petition alleged that essentially all actions taken by FSB and

Funke violated Iowa's Mandatory Agricultural Mediation Law, breached written and oral contracts

with Puff, defrauded Puff, breached a fiduciary duty to Puff and resulted in unjust enrichment.

The Puff Petition identified new legal claims and purported facts not claimed in the Puff Letter.

The Puff Petition sought monetary damages in addition to restitution from Plaintiffs.

                            AmTrust's WronEful Denial of Coverne

       17.     AmTrust, through subsidiary companies (as described below), insured Plaintiffs

against various types of professional liability, including between September 14, 2013 and

September 14, 2019. Between the time period of September 14, 2013 to September 14, 2016,

AmTrust insured Plaintiffs under a policy issued by its subsidiary Security National Insurance

Company ("Security National"), Policy No. SD0110324602 ("the Security National Policy"

attached to this Petition as Exhibit C).




                                                 4

      Case 6:20-cv-02017-MAR Document 1-1 Filed 03/06/20 Page 7 of 27
             E-FILED 2020 FEB 05 4:35 PM DELAWARE - CLERK OF DISTRICT COURT




       18.     AmTrust insured Plaintiffs through its subsidiary Wesco for the time period

September 14, 2016 to September 14, 2019.

       19.     AmTrust's policy, through its subsidiary Wesco, was under a claims-made

Commercial Policy No. WD01498490 00 (the "Wesco Policy") issued to FSB for the Policy Period

of September 14, 2016 to September 14, 2019 (the "Wesco Policy Period"). A copy of the Wesco

Policy is attached to this Petition as Exhibit D.

       20.     Operative language from the Security National Policy reads as follows:

               B.      Claim means:
                       1. a written demand for monetary damages or non-monetary relief,
                           including notice of an arbitration, mediation or other dispute
                           resolution proceeding in which money damages are sought;
                       2. a civil proceeding commenced by the service of a complaint or
                          similar pleading;
                       3. an administrative or regulatory proceeding commenced by the
                           filing of a notice of charges or similar pleading; or
                       4. a criminal proceeding commenced by a return of an indictment.

                       A claim shall be deemed to have been made on the date the
                          company or an insured person receives the written demand, or
                          on the date that the judicial or administrative proceeding is filed
                          in court or with an administrative agency.

                       All claims involving interrelated wrongful acts shall be
                          considered a single claim and shall be deemed to have been first
                          made when the earliest claim was first made.

               Q.          Interrelated wrongful acts means wrongful acts that have as a
                           common nexus any fact, circumstance, situation, event,
                           transaction or series of facts, circumstances, situations, events or
                           transactions.

               GG.         Wrongful act means company wrongful act, electronic
                           banking wrongful act, electronic publishing wrongful act,
                           employment practices wrongful act, fiduciary wrongful act,
                           harassment wrongful act, IRA/Keogh/Health Savings
                           Account wrongful act, lending wrongful act, management
                           practices wrongful act, professional services wrongful act,
                           and trust department wrongful act. (Emphasis in original.)




     Case 6:20-cv-02017-MAR Document 1-1 Filed 03/06/20 Page 8 of 27
                   E-FILED 2020 FEB 05 4:35 PM DELAWARE - CLERK OF DISTRICT COURT




         21. , Operative language from the Wesco Policy includes as follows:

                     Claim has.the meaning set forth in the applicable Coverage Part.

                     Interrelated Wrondul Acts means Wrongful Acts which have as a
               ;     common nexus any fact, circumstance, situation, event, transaction or series
                     of related facts, circumstances, situations, events or transactions.

               ; Claim means:
               ; 1.    a written demand, other than a Shareholder Derivative Demand,
                       for monetary damages or non-monetary relief;
                  2.   a civil proceeding commenced by the service of a complaint or
                       similar pleading;
                  3.   a criminal proceeding commenced by a filing of charges or the
                       return of an indictment;
               i 4.    a formal administrative or regulatory proceeding commenced by a
               ;       filing of a notice of charges, formal investigative order, service of
               '       summons, or similar document;
                  5.   an arbitration, mediation or similar alternative dispute resolution
               ;       proceeding if the Insured is obligated to participate in such
                       proceeding or if the Insured agrees to participate in such
                       proceeding, with the Insurer's written consent, such consent not to
                       be unreasonably withheld;
                  6.   service of a subpoena on an Insured Person identified by name if
                       served upon such person pursuant to a formal investigative order by
                       the Securities and Exchange Commission;
                  7.   a Shareholder Derivative Demand solely with respect to Insuring
                       Agreement C.2. only; or
                  8.   a written request to toll or waive a statute of limitations relating to a
               ;       potential civil or administrative proceeding, against an Insured for
                       a Wrongful Act. Claim does not include any labor or grievance
                       arbitration or other proceeding pursuant to a collective bargaining
                       agreement. (Emphasis in original.)

         22.        Plaintiff FSB is a Companyl, as defined by the Wesco Policy. Plaintiffs White and

Funke are Insured Persons, as defined by the Wesco Policy. As such, all three Plaintiffs are

Insureds, as ;defined by the Wesco Policy.




1 TheWesco Policy identifies defined terms by capitalizing the terms and using bold type. When
quoting Wesco Policy provisions, this Petition maintains the emphasis provided in the Wesco
Policy. Otlierwise, this Petition references defined Wesco Policy terms by capitalizing those
terms.

                                                      M

        Case 6:20-cv-02017-MAR Document 1-1 Filed 03/06/20 Page 9 of 27
                    E-FILED 2020 FEB 05 4:35 PM DELAWARE - CLERK OF DISTRICT COURT




          23.         FSB tendered the Puff Petition to AmTrust seeking coverage on behalf of FSB,

White and Funke under the Directors and Officers Coverage Part of the Wesco Policy.

          24. ; In a letter dated October 5, 2018 ("Denial Letter"), Defendant AmTrust denied

coverage to iPlaintiffs. The Denial Letter denies coverage under and focuses on the terms of the

Security National Policy which was in effect at the time the Puff Letter was received, rather than
                ~
properly relying on the terms of the Wesco Policy that was in effect at the time of the Puff Petition.

          25.        AmTrust denied coverage to Plaintiffs asserting that the Puff Letter dated August

29, 2016 represented a claim made under the Security National Policy, and that such claim was

not timely submitted to AmTrust. AmTrust asserts that the Puff Petition, filed in July 2018, which

was submitted to AmTrust shortly after its filing, contained Interrelated Wrongful Acts with those

described in the Puff Letter. AmTrust asserted the Puff Letter qualified as a"Claim" first made

under the term of the Security National Policy but was not timely submitted under that policy, and

because the "Claim" pre-dated the Wesco Policy, Plaintiffs also did not have coverage under that

policy.

          26. ! AmTrust's Denial Letter states in relevant part as follows:

                     The August 29, 2016 demand letter was issued during the Security National
                     Policy Period (and prior to the Wesco Policy being issued), and constitutes
                     a Claim under the Security National Policy. The Security National Policy
                     defines a"Claim" to include a"written demand for monetary damages or
                     non-monetary relief." The August 29, 2016 demand letter was addressed to
                     White and references FSB making restitution for the damages suffered by
                     Puff, as well as threatened legal action going forward. It also requests a
                     litigation hold on certain documents, which necessarily involves anticipated
                     litigation.

                     The Security National Policy's definition of Claim also states:

                            All claims involving interrelated wrongful acts shall be
                            considered a single claim and shall be deemed to have been
                            first made when the earliest claim was first made.




                                                      7

     Case 6:20-cv-02017-MAR Document 1-1 Filed 03/06/20 Page 10 of 27
                E-FILED 2020 FEB 05 4:35 PM DELAWARE - CLERK OF DISTRICT COURT




                  Interrelated Wrongful Acts are defined as:

                         [W]rongful acts that have as a common nexus any fact,
                         circumstance, situation, event, transaction or series of facts,
                         circumstances, situations, events or transactions.

               The August 29, 2016 demand letter and the Complaint filed in July 2018
               allege Interrelated Wrongful Acts. They make the same allegations
               regarding the same loan transactions, bankruptcy, and foreclosure
               proceedings. Therefore, all of the Puff-related allegations should be treated
            ; as a single Claim first made on August 29, 2016, which is prior to the
               inception of the Wesco Policy thereby precluding coverage under the
               Wesco Policy and requires further analysis of coverage under the Security
            i National Policy. (Emphasis in original.)

       27. , Although not cited in the Denial Letter by AmTrust, the relevant language of the

Wesco Policy includes the following language:

       a.        Section I(Insuring Agreements) of the Directors and Officers Liability Coverage

       Part of Wesco Policy which provides, in relevant part, the following insuring agreements:

                 A.      INSURED PERSONS LIABILITY COVERAGE - The Insurer
                         will pay on behalf of the Insured Persons, Loss resulting from any
                         Claim first made during the Policy Period or Extended Reporting
                         Period (if exercised) against the Insured Persons for any Wrongful
                         Act, except for Loss the Company pays as indemnification.

                 B. COMPANY INDEMNIFICATION COVERAGE - The
                    Insurer will pay on behalf ofthe Company, Loss resulting from
                    any Claim first made during the Policy Period or Extended
                    Reporting Period (if exercised) against the Insured Persons for
                    which the Company has agreed to or is legally permitted or
                    required by law to indemnify the Insured Persons for any
                    Wrongful Act.

                 C. COMPANY LIABILITY COVERAGE - The Insurer will
                    pay on behalf of the Company:

                      1. Loss resulting from any Claim first made during the Policy
                         Period or Extended Reporting Period (if exercised) against
            ;            the Company for any Wrongful Act not covered in any
                         other Coverage Part made part of this Policy. (Emphasis in
                         original.)




                                                   8

    Case 6:20-cv-02017-MAR Document 1-1 Filed 03/06/20 Page 11 of 27
            ; E-FILED 2020 FEB 05 4:35 PM DELAWARE - CLERK OF DISTRICT COURT



               b.      Section III (Limits of Liability and Retention) of the Wesco Policy provides,

in relevant part, the following:

                    C. SINGLE LIMIT /RETENTION - Claims based upon or
                       arising out of the same Wrongful Act or Interrelated
                       Wrongful Acts committed by one or more Insureds shall
                       be considered a single Claim, and only one Retention and
                       Limit of Liability shall apply. Each such single Claim shall
                       be deemed to be first made on the date the earliest of such
                       Claims was first made, regardless of whether such date is
                       before or during the Policy Period. (Emphasis in original.)

       C.      Section IV (Definitions) of the Directors and Officers Liability Coverage Part of

the Wesco Policy provides, in relevant part, the following definitions:

               Claim means:
               1. a written demand ... for monetary damages or nonmonetary
                   relief [or]
               2. a civil proceeding commenced by the service of a complaint or
                  similar pleading . . .
               against an Insured for a Wrongful Act.

              Interrelated Wrongful Acts means Wrongful Acts which have as
            ' a common nexus any fact, circumstance, situation, event, transaction
              or series of related facts, circumstances, situations, events or
              transactions.

               Loss means Defense Expenses and any amount the Insured is
               legally obligated to pay resulting from a Claim, including damages
               .... Loss shall not include: ...any restitution.

            ' Wrongful Act means any actual or alleged:
                1. error, omission, misstatement, misleading statement, neglect
                   or breach of duty by Insured Persons in their capacity as
                   such or, with respect to Insuring Agreement C., by the
                   Company; or
                2. matter claimed against the Insured Persons solely by reason
                   of their serving in such capacity. (Emphasis in original.)

        d.       Section V(Notice of Claims and Potential Claims) of the Wesco Policy provides,
in relevant p'art, as follows:

               NOTICE OF CLAIMS - The Insured shall, as a condition
               precedent to their rights under this Policy, give the Insurer written



                                                0

     Case 6:20-cv-02017-MAR Document 1-1 Filed 03/06/20 Page 12 of 27
              iE-FILED 2020 FEB 05 4:35 PM DELAWARE - CLERK OF DISTRICT COURT




                 notice as soon as practicable, of any Claim made and brought to the
              , attention of an Executive, but in no event later than ninety (90) days
                 after the expiration of the Policy Period in which the Claim was
              i first made or the expiration of the Policy Period. (Emphasis in
                 original.)

        28.       AmTrust incorrectly analyzed Plaintiffs' tendering of coverage almost entirely

under the Security National Policy rather than under the Wesco Policy, as it should have given that

the Puff Peti tion was filed and submitted during the term of coverage under the Wesco Policy.
             I
        29. ; In addition, AmTrust's Denial Letter relied upon boilerplate language and concepts
            ;
in the Security National Policy, and entirely ignored the specifically negotiated provisions in the

Wesco Policy (and as would be true of the Security National Policy as well), as they related to

Plaintiffs, that entirely negate AmTrust's analysis and denial.

       30.        Plaintiffs' Application2 that gave rise to the Wesco Policy, together with terms of
              ~
the Declaration Page and Exclusions of that Wesco Policy, conflict with the boilerplate definitions
             i
and provisions relied on by AmTrust in its Denial Letter. The specifically negotiated and

typewritten terms found in the Application, Declarations Page, together with the language of the

operative Exclusions, that are part of the Wesco Policy, modify or are in conflict with the

boilerplate language relied on by AmTrust as found elsewhere in the Wesco Policy, and those

specific typewritten terms must be given greater effect, or at a minimum recognized as creating an

ambiguity to; be interpreted in the insured-Plaintiffs' favor.

       31.        The following quoted language from the Wesco Policy makes clear that the

Application ,is a fully integrated part of the insurance policy and specifically defined as the
           ~
"Policy."




z Plaintiffs' Application for Insurance ("Application") with AmTrust, signed August 25, 2016 is
attached hereto as Exhibit E.
              ~

                                                  10

     Case 6:20-cv-02017-MAR Document 1-1 Filed 03/06/20 Page 13 of 27
             E-FILED 2020 FEB 05 4:35 PM DELAWARE - CLERK OF DISTRICT COURT




       In consideration of the premium paid and in reliance upon all statements made and
       information contained in the Declarations Page and Application, the Insurer and
       the Insureds agree that coverage will be provided subject to all of the terms,
       conditions and limitations of this Policy, as follows:
       Policy means, collectively, the Declarations Page, the Application, the General
       Terms and Conditions Applicable to All Coverage Parts, each Coverage Part
       purchased, and any Endorsements attached thereto.
       It is ;agreed and represented that the particulars and statements contained in the
       Application are the basis of this Policy and are to be considered as incorporated
       into and constituting a part of this Policy.
       By acceptance of this Policy, the Insured and the Insurer agree that this Policy,
       the Application, and any written endorsements attached thereto constitute the
       entire agreement between the parties. Assignment of interest under this Policy shall
       not bind the Insurer until its consent is endorsed hereon.
       In consideration of the premium paid and in reliance upon all statements made and
       inforination contained in the Declarations Page and Application, the Insurer and
       the Insureds agree that coverage will be provided subject to all of the terms,
       conditions and limitations of this Policy, as follows:
       Each Coverage Part has the same references to "Application" as the above-quoted

provisions iri Di'rectors & Officers Liability Coverage Part.

       32. , Application Section IX —"D&O/E & O Pending Litigation and Claims History",

specifically adapted to Plaintiffs by virtue of the six boxes to be checked yes or no, represents

specifically negotiated type-written (check-the-box) contractual language which must govern over

conflicting boilerplate language found elsewhere in the policy.

       33.     Application Section IX, which is part of the Wesco Policy as described above,

clearly differentiates the effect of an existing or potential "claim", on a new applicant versus a

renewal applicant. That Application Section provides new applicants will not have coverage for

matters thatihave been the subject of a prior demand (which is exactly what AmTrust's Denial

Letter is based on). Renewal applicants (which Plaintiffs were) are not subject to the same lack of

coverage. Iristead, Application Section IX only asks renewal applicants if they are subject to a



                                                 11

     Case 6:20-cv-02017-MAR Document 1-1 Filed 03/06/20 Page 14 of 27
                i
                    E-FILED 2020 FEB 05 4:35 PM DELAWARE - CLERK OF DISTRICT COURT


                !
pending and financially material lawsuit, and states that for known .potential claims, renewal

applicants a're subject to the limits of insurance found in the expiring policy and not increased

limits.

          34.        The basis for denial relied on by AmTrust that the Puff Letter qualified as a Claim

first made before the Wesco Policy and thus no coverage is afforded Plaintiffs under the Wesco

Policy, is a denial basis that AmTrust relinquished in the Application Section IX by limiting that
             ~
exact basis for denial of coverage, to new applicants, but not for renewal applicants such as

Plaintiffs.

          35. ; The Declarations Page at Item 5 also contains specifically negotiated and type-

written provisions regarding the pending and prior litigation date of September 14, 2012, as well

as marking N/A for the retroactive coverage date under Item 5 which, in turn, is incorporated into

the Wesco Policy and is relevant in determining whether an item that has been arguably the subject

of a previous claim will result in coverage being excluded.

          36. ' The Exclusions section; the D& O Coverage Part, expressly deals with prior acts

and knowledge. Operative language from the exclusions includes as follows:

          Past ~Acts — The Insurer shall not be liable to pay any Loss in connection with any
          Claim made against any Insured arising from, based upon, or attributable to any
          actual or alleged Wrongful Acts committed on or before the Retroactive Date set
          forth, in Item 5.(b) of the Declarations Page or any Wrongful Acts occurring prior
          to su'ch date which together with Wrongful Acts occurring on or after such date
          woul'd constitute Interrelated Wrongful Act.

          Prio'r Knowledize/Litigation — The Insurer shall not be liable to pay any Loss in
          connection with any Claim made against any Insured arising from, based upon, or
          attriliutable to:

          1. ; any fact, circumstance, situation, or event that is or reasonably would be
                  regarded as the basis for a Potential Claim about which any Executive had
                  knowledge prior to the date of the .initial Application for coverage; or




                                                     12

     Case 6:20-cv-02017-MAR Document 1-1 Filed 03/06/20 Page 15 of 27
             ' E-FILED 2020 FEB 05 4:35 PM DELAWARE - CLERK OF DISTRICT COURT




       2.      any prior or pending civil, criminal, administrative or regulatory proceeding
       initiated against any Insured prior to the applicable Prior and Pending Litigation
       Date(s) set forth in Item 5.(a) of the Declarations Page, or arising out of or in any
       way'linvolving the same or substantially the same fact, circumstance, situation or
       Wrongful Act underlying or alleged in such prior or pending civil, criminal,
       administrative or regulatory proceeding.

       Prio'r Notice — The Insurer shall not be liable to pay any Loss in connection with
       any Claim made against any Insured arising from, based upon, or attributable to
       any Wrongful Act or any Wrongful Act which is part of any Interrelated
       Wro'ngful Acts, or any fact, circumstance or situation, which has been the subject
       of ariy notice given to any carrier other than the Insurer under any similar insurance
       policy providing protection for any Insured.

       37.     The combination of Item 5 of the Declarations Page, with the operative Exclusions,

such as those quoted above, reflects Plaintiffs and Defendants' specifically negotiated agreement

as to what circumstances will lead to a denial of coverage for a matter that is arguably related to
             ;
an earlier claim, demand, or event. That specifically negotiated and typewritten (in the form of

Item 5) language must supersede any conflicting boilerplate language (such as the definition of
            ~
Interrelated iWrongful Acts or Interrelated Claims found in the boilerplate general terms and
            ~
conditions of the Wesco Policy. As an alternative, the combination of Item 5 of the Declarations

Page, with fhe operative Exclusions, such as those quoted above, consisting of specifically

negotiated and typewritten language, provides a superior reflection of the intent of Plaintiffs and

Defendants and must be enforced over any conflicting boilerplate language (such as the definition

of Interrelated Wrongful Acts or Interrelated Claims found in the boilerplate general terms and

conditions of the Wesco Policy). Finally, as a further alternative, there is at a minimum an

ambiguity created by the conflict between the specifically negotiated and typewritten (in the form

of Item 5 ofithe Declarations Page) language together with the operative Exclusions such as those

quoted above, conflicting with the boilerplate language (such as definition of Interrelated




                                                13


    Case 6:20-cv-02017-MAR Document 1-1 Filed 03/06/20 Page 16 of 27
             E-FILED 2020 FEB 05 4:35 PM DELAWARE - CLERK OF DISTRICT COURT




Wrongful Acts or Interrelated Claims found in the boilerplate general terms and conditions of the

Wesco Policy).

       38.      AmTrust's entire denial under the Wesco Policy was set out in its Denial Letter

with the language:

             The August 29, 2016 demand letter and the Complaint filed in July 2018 allege
             Interrelated Wrongful Acts. They make the same allegations regarding the
             same loan transactions, bankruptcy, and foreclosure proceedings. Therefore,
             all of the Puff-related allegations should be treated as a single Claim first made
             on August 29, 2016, which is prior to the inception of the Wesco Policy thereby
             precluding coverage under the Wesco Policy and requires further analysis of
             coverage under the Security National Policy. (Emphasis in original.)

       39.     The basis for denial above is drawn entirely from boilerplate language found in the

general terms and conditions of the Wesco Policy, which terms were however specifically

modified by;Item 5(a) of the Wesco Policy Declarations Page and its incorporation by reference

into the Prior Knowledge/Litigation Exclusion set out above. That language, giving rise to

coverage for claims already made after 9/14/2012 for example, is irreconcilable with the blanket

position taken by AmTrust in the Denial Letter that a Claim made before 9/14/2016 (beginning

policy period of the Wesco Policy) will "preclude coverage." In addition, the Past Acts Exclusion

quoted above addresses the same concept of a previously asserted claim related to Interrelated

Wrongful Acts, and yet the Plaintiffs and Defendant agreed to modify the Wesco Policy by virtue

of Item 5(b) by not inserting a retroactive coverage date and, therefore, not setting forth a cut-off

date for previous matters. AmTrust cannot reconcile specifically negotiating away a retroactive

coverage date with the position it took in its Denial Letter that Interrelated Wrongful Acts related

to a matter a'sserted before September 14, 2016 would be excluded under the Wesco Policy.

       40.     AmTrust's denial of coverage under the Wesco Policy has breached its contractual

obligations, based upon the facts and the Wesco Policy language.




                                                 14

     Case 6:20-cv-02017-MAR Document 1-1 Filed 03/06/20 Page 17 of 27
              'E-FILED 2020 FEB 05 4:35 PM DELAWARE - CLERK OF DISTRICT COURT




                        COUNT I— BREACH OF WRITTEN CONTRACT
          (Negotiated and Type-Written Language of the Policy Provides Coverage Despite
              the Boilerplate Language Relied Upon by AmTrust to Deny Coverage)

        41. , Plaintiffs reallege and incorporate by this reference the allegations contained in

Paragraph Nos. 1 through 40 above.
              i
        42. ; As described above, and specifically at Paragraph Nos. 29-39, AmTrust owes

coverage under the Wesco Policy for the Puff Petition and costs incurred in defending that Petition,

notwithstanding the language of interrelated wrongful acts and interrelated claims relied upon by

AmTrust to deny coverage.

        43. , AmTrust's denial breached its contractual obligations under the Wesco Policy.

        44. ' Plaintiffs have incurred Loss resulting from the Claim for Wrongful Acts alleged
              I




in the Puff Petition.
             ,


        45. ' Wesco and AmTrust refused, and continue to refuse, to pay the Loss incurred by
              i
Plaintiffs resulting from the Claim alleged in the Puff Petition.

        46.       As a result, Wesco and AmTrust breached their duties under the Wesco Policy to

provide coverage to Plaintiffs for the Puff Petition.
           I
        47. ' AmTrust and Wesco's conduct has proximately resulted in damage to Plaintiffs.

        WHEREFORE, Plaintiffs Farmers Savings Bank, Mark White, and Michael Funke pray
              ,                                                          ~

for a judgment against Defendants in an amount that will fully compensate Plaintiffs for their

damages at law, together with interest thereon as provided by law and for the costs of this action,

and such otlier relief as this court may deem just and appropriate.




                                                 15


     Case 6:20-cv-02017-MAR Document 1-1 Filed 03/06/20 Page 18 of 27
              'E-FILED 2020 FEB 05 4:35 PM DELAWARE - CLERK OF DISTRICT COURT




                       COUNT II — BREACH OF WRITTEN CONTRACT
          (The Puff Petition and the Puff Letter are not Claims for Interrelated Wrongful
                                               Acts)

        48.        Plaintiffs reallege and incorporate by this reference the allegations contained in

Paragraph Nos. 1 through 47 above.

       49. , AmTrust's denial of coverage under the Wesco Policy for the Puff Petition is based

on AmTrust', s position that the Puff Letter and the Puff Petition each constitute a"Claim" against

Plaintiffs and that both such Claims should be considered a single Claim due to Interrelated

Wrongful Acts purportedly alleged in both Claims.

       50.         AmTrust's denial of coverage constitutes a breach of its contractual obligations to

Plaintiffs, including, by its mischaracterization, its denial of coverage of the general statements in

the Puff Letter's Claim for Wrongful Acts.

                  The Puff Letter may suggest that actions taken by Plaintiffs were somehow
       51. i
inappropriate, but it fails to actually identify any misstatement, misleading statement, error or

omission, or,neglect or breach of duty by any Plaintiff.

       52.         Even if the Puff Letter constitutes a Claim, which Plaintiffs dispute, the Puff Letter
              ~
fails to allege a Wrongful Act. As such, the Puff Letter does not contain any Wrongful Act to

which the Wrongful Acts alleged in the Puff Petition can interrelate. In other words, the Puff

Letter and the Puff Petition do not satisfy the definition of Interrelated Wrongful Acts, which

means the Claim made by the Puff Petition was timely reported by Plaintiffs under the Wesco
                                                                  §
Policy.

       53. ; The Puff Letter states that:

                   "This letter specifically outlines the following potentially unlawful
                   patterns and/or practices with respect to FSB's handling of Ms.
                   Puff's credit:




                                                    16


     Case 6:20-cv-02017-MAR Document 1-1 Filed 03/06/20 Page 19 of 27
              E-FILED 2020 FEB 05 4:35 PM DELAWARE - CLERK OF DISTRICT COURT




                • Deceptive acts and omissions under the FTC Act Section 5,
                • Lending fraud and insider abuse subjecting the FDIC deposit
                  insurance fund to risk of loss,
                • Unsafe and unsound lending practices subjecting the FDIC
                  deposit insurance fund to risk of loss, and
                • Patterns of discriminatory practices under the Equal Credit
                  Opportunity Act."

AmTrust cannot interpret the Puff Letter to seek relief different from Puff's own characterization

of her demand for relief. As to her first bullet point, FTC Act Section 5 contains no private right

of action and as such cannot be a Claim by Puff. Similarly, the second and third bullet points

assert that the FDIC may suffer in some fashion, but again makes no suggestion of a Claim by

Puff. Finally, the fourth bullet point can be interpreted as making a Claim by Puff. However, she

did not assert that same allegation in any way in the Puff Petition and as such it cannot serve as an

Interrelated Wrongful Act between what is alleged in the Puff Letter and the Puff Petition.

       54.     Even the Puff Letter's reference to discriminatory practices should not be

interpreted as having made a Claim, because Puff only sought restitution. Restitution does not

represent a demand for monetary damages or non-monetary relief, as required to meet the

definition of Claim under the Wesco Policy.

       55.     The Puff Letter does not make a demand for monetary or non-monetary relief. It

seeks (at Page 6): (1) files, (2) document preservation, and (3) a meeting with FSB to discuss

restitution, prior to "further action" being taken. None of those requests rise to the level of being a

"written demand ... for monetary damages or nonmonetary relief', as needed to qualify as a Claim

under the Wesco Policy.

        56.     To the extent that the last bullet point of the Puff Letter may be considered as

making a demand, any such demand is for equitable relief in the form of restitution. Restitution

does not constitute monetary damages.



                                                  17

     Case 6:20-cv-02017-MAR Document 1-1 Filed 03/06/20 Page 20 of 27
             ; E-FILED 2020 FEB 05 4:35 PM DELAWARE - CLERK OF DISTRICT COURT




        57. ; Restitution is an equitable remedy providing the restoration of property or rights or

returning a'party to its original state. An award of restitution does not constitute an award of

monetary damages or nonmonetary relief.

       58.       Even the language of the Wesco Policy distinguishes between damages and

restitution. ; The definition of Loss contained in the Wesco Policy clearly states that damages

constitute Loss while restitution does not constitute Loss.

       59. ! The last bullet point of the Puff Letter seeks restitution, not damages. As a result,

the Puff Letter is not a Claim.

       60. ; The Puff Petition clearly alleges a Claim for Wrongful Acts that was first made

during the Wesco Policy Period and reported by Plaintiffs during the Wesco Policy Period.

       WHEREFORE, Plaintiffs Farmers Savings Bank, Mark White, and Michael Funke pray
             ;


for a judgment against Defendants in an amount that will fully compensate Plaintiffs for their

damages at law, together with interest thereon as provided by law and for the costs of this action,

and such otlier relief as this court may deem just and appropriate.

                        COUNT III — BREACH OF WRITTEN CONTRACT
             (The Puff Petition's Allegations of Breach of Iowa Code Section 654A.6 were
                  Entirely New and Unrelated to Any Discussion in the Puff Letter)

       61. ; Plaintiffs reallege and incorporate by this reference the allegations contained in
                  f



Paragraph Nos. 1 through 60 above.
             ;



       62. ; Counts I and II of the Puff Petition allege violations of Iowa Code Section 654A.6.

As discussed below, that represents an entirely new and distinct legal theory, having no common

nexus to ariything alleged in the Puff Letter and, therefore, cannot serve as an Interrelated

Wrongful Act.




                                                18

     Case 6:20-cv-02017-MAR Document 1-1 Filed 03/06/20 Page 21 of 27
              ' E-FILED 2020 FEB 05 4:35 PM DELAWARE - CLERK OF DISTRICT COURT




        63.       As a matter of substantive law, the allegations in the Puff Petition, at Counts I and

II, of a statutory
              ~    violation are entirely distinct legally from any allegations made in the Puff Letter.

Counts I and II also relate to assertions of factual events that occurred after anything discussed in

the Puff Letter. The Puff Letter sets out at pp. 2-5 a detailed chronology of the events complained

of, concluding with the last event specified, alleged to have taken place June 21, 2013. By contrast,

Paragraph Nos. 40 - 42 of the Puff Petition describe events taking place between June 24, 2013

and July 18, 2013 that form the basis of her Count I and rely upon events entirely distinct from

those set forth in the Puff Letter. Those subsequent events are those that then form the basis at

Paragraph Nos. 43 - 47, for the statutory violations asserted in the Puff Petition at Count 1.

       64.        Just as with the discussion above, the Puff Petition at Paragraph Nos. 49 and 50 -

53 allege discreet events not discussed in the Puff Letter, and it is those events that form the

allegations of statutory violations set out at Paragraph Nos. 50, 54 and 55 - 57 of the Puff Petition
              ;
and that und'erpin Count II's allegations of violation of Iowa Code Section 654A.6.

       65. ; Defendants, as insurers, cannot broaden Puff s demands, or facts that she chose to
              ,
complain oflin the Puff Letter, beyond the scope of what Puff herself chose to complain of.

       66. ; Given that the Puff Letter is dated August 29, 2016, Puff was aware of the lack of

an agricultural mediation, and aware of the specific events on those dates as described in the Puff
             ~

Petition's paragraphs noted above, and chose not to include in the Puff Letter either a reference to

those dates of factual events, or reference to Iowa Code Chapter 654A, agricultural mediation, or

any other reference to the factual underpinnings or legal theories that relate to Counts I and II of

the Puff Petition.

       67. , Given that the same attorney wrote the Puff Letter and filed the Puff Petition, it

would be entirely inappropriate and a clear breach of contract for Defendants, as insurers, to read




                                                   19

     Case 6:20-cv-02017-MAR Document 1-1 Filed 03/06/20 Page 22 of 27
              !E-FILED 2020 FEB 05 4:35 PM DELAWARE - CLERK OF DISTRICT COURT




into the Puff Letter a common nexus of fact or law to the subsequent Puff Petition, as it relates to
            ~
claims of a violation of Iowa Code Chapter 654A, where Puff herself, through the same counsel,

chose not to assert those facts or legal elements regarding that purported statutory violation, in her

own letter. Again, an insurer cannot broaden a complaining party's letter beyond the scope that

that compla'ining party chose to allege.

        68.       The Puff Petition contains entirely new allegations that were not raised in the Puff

Letter. The Puff Petition alleges violations of Iowa Code Section 654A.6. Iowa Code Section

654A.6(1)(a) requires that a creditor seeking to enforce a debt against agricultural real estate shall

file a request for mediation with the farm mediation service. Pursuant to Section 654A.6(1)(a), a

creditor shall not attempt to collect the debt until the creditor receives a mediation release, which

is an agreement signed by all parties regarding the debt. The Puff Letter makes no reference to
              I
Plaintiffs attempting to enforce a debt against agricultural real estate without obtaining a mediation

release. The;Puff Letter, similarly, makes no reference to Iowa Code Section 654A.6(1)(a). The

first and only time Puff alleges that Plaintiffs violated Section 654A.6 is in the Puff Petition.

       69. ; The Puff Letter makes no allegation of a purported Wrongful Act that can be
           ~
considered to have a common nexus with a fact, circumstance, situation, event, transaction or

series of related facts, circumstances, situations, events or transactions related to the entirely new

and factually and legally distinct allegation of Plaintiffs attempting to enforce a debt against

agricultural real estate without obtaining a mediation release ("Agricultural Mediation Release

Wrongful Act"). The Agricultural Mediation Release Wrongful Act is first alleged in the Puff
          ~
Petition.

       70. , As a result, the Agricultural Mediation Release Wrongful Act and the purported

Wrongful Acts arguably alleged in the Puff Letter do not satisfy the definition of Interrelated
          i



                                                  20

     Case 6:20-cv-02017-MAR Document 1-1 Filed 03/06/20 Page 23 of 27
                 E-FILED 2020 FEB 05 4:35 PM DELAWARE - CLERK OF DISTRICT COURT




Wrongful Acts contained in the Wesco Policy, which means the Claim made by the Puff Petition

was timely r'eported by Plaintiffs during the Wesco Policy Period.

        71. i The Puff Petition clearly alleges a Claim for Wrongful Acts that was first made

during the Wesco Policy Period and reported by Plaintiffs during the Wesco Policy Period.

        72. ' Plaintiffs have incurred Loss resulting from the Claim for Wrongful Acts alleged

in the Puff Petition.                                                                        -
             ~
       73. , Wesco and AmTrust refused, and continue to refuse, to pay the Loss incurred by

Plaintiffs resulting from the Claim alleged in the Puff Petition.

       74. ' As a result, Wesco and AmTrust breached their duties under the Wesco Policy to

provide coverage to Plaintiffs for the Puff Petition.

     , 75.        AmTrust and Wesco's conduct has proximately resulted in damage to Plaintiffs.

       WHEREFORE, Plaintiffs Farmers Savings Bank, Mark White, and Michael Funke pray

for a judgment against Defendants in an amount that will fully compensate Plaintiffs for their
           ~

damages at law, together with interest thereon as provided by law and for the costs of this action,

and such other relief as this court may deem just and appropriate.

                          COUNT IV — BREACH OF WRITTEN CONTRACT
                        (The Puff Letter Makes no Claim against White or Funke)

       76.        Plaintiffs reallege and incorporate by this reference the allegations contained in

Paragraph Nos. 1 through 75 above.

       77. ' AmTrust's denial of coverage under the Wesco Policy for the Puff Petition is based

on AmTrust's position that the Puff Letter and the Puff Petition each constitute a Claim against

Plaintiffs and that both such Claims should be considered a single Claim due to Interrelated

Wrongful Acts purportedly alleged in both Claims.




                                                  21

     Case 6:20-cv-02017-MAR Document 1-1 Filed 03/06/20 Page 24 of 27
                'E-FILED 2020 FEB 05 4:35 PM DELAWARE - CLERK OF DISTRICT COURT

                ;


          78. ; AmTrust's denial of coverage breached its contractual obligations, including by

failing to recognize that the Puff Letter does not constitute a Claim against White or Funke.

          79.       The Insuring Agreements of the Wesco Policy clearly distinguish between the

coverage provided for the Company and for Insured Persons. The coverage afforded by the Wesco

Policy for White and Funke as Insured Persons is separate from the coverage afforded by the

Wesco Policy for FSB as the Company.

          80. ' Even if the Puff Letter constitutes a Claim against FSB, which Plaintiffs dispute,

the Puff Letter does not constitute a Claim against White or Funke. To the extent the Puff Letter

may be considered as making a demand for monetary damages against FSB, nothing in the Puff

Letter can be read as making a demand of any kind, for monetary damages or otherwise, against

White or Funke.

          81. ; The Wesco Policy clearly distinguishes between Claims against Insured Persons,

such as Plaintiffs, White and Funke, and Claims against the Company, FSB.

          82.       The Puff Letter makes no Claim for alleged Wrongful Acts against White. While

the Puff Letter is addressed to White as the intended recipient of it as President of FSB, his name

does not appear again in the letter. None of the conduct complained of in the letter is attributed to

White. Of th'e three things requested in the Puff Letter (p. 6)3, none expressly, or even impliedly,

constitute a~"a written demand ... for monetary damages or nonmonetary relief' from White
                i




himself. As a result, the Puff Letter cannot be deemed a Claim for alleged Wrongful Acts against

White himself.

          83. ! The Puff Letter makes no Claim for alleged Wrongful Acts against Funke. The Puff

Letter is not tven addressed to Funke, and, therefore, cannot be deemed a demand against Funke.



3   (1) Puff s files, (2) document'preservation, and (3) a meeting with FSB to discuss restitution.

                                                   22

        Case 6:20-cv-02017-MAR Document 1-1 Filed 03/06/20 Page 25 of 27
               E-FILED 2020 FEB 05 4:35 PM DELAWARE - CLERK OF DISTRICT COURT




Additionally, of the three requests made in the Puff Letter, none are a"written demand ... for

monetary damages or nonmonetary relief ' from Funke himself. The request by Puff for her records

does not qualify as such, the request for preservation of Funke's records related to Puff is not a

demand for damages or "relief', and the request for a meeting to discuss restitution is limited to

being with FSB with no suggestion any such restitution was requested from Funke himself.

         84. . Given that the PuffLetter does not state a Claim against Plaintiffs White and Funke,

AmTrust's determination that the Interrelated Wrongful Acts definition is satisfied as to Plaintiffs

White and Funke by the Puff Letter and the Puff Petition is patently wrong. Whether any Wrongful

Acts alleged in the Puff Petition share a common nexus with any purported Wrongful Acts

arguably alleged in the Puff Letter has no bearing on any coverage provided to Plaintiffs White

and Funke by the Wesco Policy, because the Puff Letter is not a Claim against Plaintiffs White or

Funke.

         85.     The Puff Petition clearly alleges a Claim for Wrongful Acts that was first made

against Plaintiffs White and Funke during the Wesco Policy Period and reported by Plaintiffs

during the Wesco Policy Period.

         86. , Plaintiffs have incurred Loss resulting from the Puff Petition.

         87.     Wesco and AmTrust refused, and continue to refuse, to pay the Loss incurred by

Plaintiffs resulting from the Claim alleged in the Puff Petition.

         88.     As a result, Wesco and AmTrust breached their duties under the Wesco Policy to

provide coverage to Plaintiffs White and Funke for the Puff Petition.

         89.     AmTrust's and Wesco's conduct has proximately resulted in damage to Plaintiffs

White and Funke.




                                                 23

     Case 6:20-cv-02017-MAR Document 1-1 Filed 03/06/20 Page 26 of 27
             ,E-FILED 2020 FEB 05 4:35 PM DELAWARE - CLERK OF DISTRICT COURT




        WHEREFORE, Plaintiffs pray for a judgment against Defendants in an amount that will

fully compensate Plaintiffs for their damages at law, together with interest thereon as provided by

law and for the costs of this action, and such other relief as this court may deem just and

appropriate.'~

                                             Respectfully submitted,


                                                    /s/Matthew L. Preston
                                             Matthew L. Preston, PIN: AT0006314
             !                               Cara L. Roberts, PIN: AT0012362
                                             BRADY PRESTON GRONLUND PC
                                             2735 lst Avenue SE
                                             Cedar Rapids, IA 52402
                                             Phone: 319/866-9277
                                             Fax: 319/866-9280
                                             MPreston@BPGLegal.com
                                             CRoberts@BPGLegal.com

                                             ATTORNEYS FOR PLAINTIFFS




                                               24

     Case 6:20-cv-02017-MAR Document 1-1 Filed 03/06/20 Page 27 of 27
